Heffernan, J.
(dissenting). I dissent and vote to affirm the award. The proof is clear that claimant, seventeen years of age, was employed in violation of sections 130,131 of the Labor Law. The board found that at the time he was injured claimant was engaged in connection with the work of a nursery which was in no way incidental to or part of farm labor. This finding is amply supported by the evidence.
Hill, P. J., Poster and Lawrence, JJ., concur with Brewster, J.; Heffernan, J., dissents in a memorandum.
Decisions appealed from reversed on the law and award of doubled compensation annulled, with costs to appellant against the Workmen’s Compensation Board.